UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4099


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JOE JOHNSON, JR.,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:11-cr-00563-CMH-1; 1:93-mj-00209-TRJ-1)


Submitted:   June 21, 2012                     Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Johnson, Jr., Appellant Pro Se. Alicia J. Yass, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joe Johnson, Jr., appeals the district court’s order

affirming the magistrate judge’s order denying Johnson’s motion

to seal, for protective order, and for expungement.                  We have

reviewed the record and find no reversible error.              Accordingly,

we affirm the order.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                       2